DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/20 has been entered. Claims 1-21 are pending.















Response to Arguments
Applicant’s arguments, see remarks, page 11:
“Applicant notes that the Examiner confirmed in the Advisory Action that the 35 U.S.C. §103 rejections for Claims 1, 5, 9 and 13, and Claims 8, 16, 18 and 19 were overcome by the above amendments. In view of the claim amendments, Applicant respectfully submits that amended independent Claims 1, 9 and 18 are patentable over the cited references. Applicant respectfully requests withdrawal of the rejections.”

, filed 11/17/20, with respect to the rejection(s) of claim(s) 1,5,9 and 13 under 35 USC 103 in the Office action of 8/19/20, starting page 6, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of previously cited, as of 10/19/20, Yamaai (US Patent App. Pub. No.: US 2007/0217710 A1) that teaches “a rotation angle” with “FILE” or “FORMAT” corresponding to the claimed “rotation angle” and “image file”, respectively, via Yamaai:
[0033] If the first-ranked direction and the second-ranked direction have a relation of up and down directions or a relation of right and left directions (Yes at step S205), the second direction determining unit 103 determines one of the first-ranked direction and the second-ranked direction as a direction of the document image data through a second direction determination process (step S206).  Details of the second direction determination process are explained below.  The direction correcting unit 104 then rotates the image data according to the determined direction for correction (step S207).  Incidentally, rotation and correction of the image data can be performed not only by rotating the coordinates of the image data for correction, but also by writing information 
related to a rotation angle of the image data in the header when the image data 
is in Portable Document Format (PDF).  When the image data is in Exchangeable 
Image File Format (EXIF), the information related to the rotation angle of the 
image data can be written as additional information.  For display and printing 
the image data, when a viewer and a printing program support PDF or EXIF, the 
image data can be displayed and printed through rotation without changing the 
coordinates of the image data.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5,9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driggs (US Patent 7,031,530) in view of previously cited Yamaai (US Patent App. Pub. No.: US 2007/0217710 A1).
Regarding claim 1, Driggs teaches a computer-implemented method comprising: 




obtaining (via a “camera”) an image of a mail piece (fig. 3:140: “ENVELOPES”) on a conveyor (or “on a conveyor”), the (camera) image showing (“postage”) address information affixed thereto (via 
c.3,ll. 54-61:
“In particular, this technique was developed for proportional character recognition where a preprocessing stage often has errors in the segmentation of characters within the image.  The confidence output from the classifier was designed so that the character segmentation can be re-tried until the postage address was fully recognized.  This technique has also proven very valuable for postal stamp and indicia recognition.”
c.4,ll. 24-36:
“It is assumed the classifier will be placed in an existing hardware application.  In an example implementation of the classifier in a mail sorting system, mail is scanned as it passes the camera on a conveyor.  Computers are networked to move the image into a node of a processing array.  The computed results are returned to the conveyor hardware that diverts the mail according to the recognition result.  If it's a stamp-recognition device, it may simply tally the revenue processed rather than diverting the mail.  The recognition solution would typically contain the compound classifier software as well as feature extraction software, some preprocessing software and probably some post-processing software as well.”); 









rotation information for the image including a rotation angle, the rotation information (via fig. 3:104: “ROTATION CORRECTION”) identifying a number of degrees the image should be rotated to show characters of the address information from left to right with the characters in a standardized (or correct) orientation (via:
c.3,ll. 35-41:
“In accordance with the present invention, a compound pattern classification system and method is described.  The classification method and system may be applied to any traditional pattern recognition task, including, for example, OCR (optical character recognition), speech translation, and image analysis in medical, military, and industrial applications.”

c.4,l. 65 to c.5,l.5:
“Focusing on the stamp recognition system illustrated in FIG. 3, the system 100 first produces a scanned image 102 of an input envelope.  The scanned image 102 is input to a preprocessing stage 104, which filters the image and locates any stamps within the envelope image.  The image is segmented to isolate the stamps into separate images and extraneous portions of the stamp images are cropped.  Finally, any rotation of the stamp is corrected.”); 

determining that the electronic text record (said entered by “input”) does not include a set of characters of the (said “postage”) address information (and thus “can be re-tried until the postage address was fully recognized”, cited above);



in response to determining that the electronic text record does not include the set of characters of the address information (as represented by fig. 3:136: “not” “fully recognized” “postage address” “error”), adding the rotation (via said via fig. 3:104: “ROTATION CORRECTION”) angle  to an image file of the image (said via a “camera”) of the mail piece to generate an enhanced image (via fig. 3:104: “BINARIZATION, FILTERING, IMAGE SEGMENTATION, CROPPING, AND ROTATION CORRECTION” via:
c.3,ll. 54-61:
“In particular, this technique was developed for proportional character recognition where a preprocessing stage often has errors in the segmentation of characters within the image.  The confidence output from the classifier was designed so that the character segmentation can be re-tried until the postage address was fully recognized.  This technique has also proven very valuable for postal stamp and indicia recognition.” 

c.8,ll. 36-45:
“The confidence discriminant value 128 is passed to a decision portion 134 of the rejection stage 116, where the confidence value is calculated and compared to a threshold.  Where the threshold is not met, the classification value is rejected.  In the stamp classification above, rejected images often result from errors in the image segmentation process described above.  Consequently, rejected images result in a signal 136 to the preprocessing stage of the system 102 to reprocess the envelope with different image segmentation.”);










“It is assumed the classifier will be placed in an existing hardware application.  In an example implementation of the classifier in a mail sorting system, mail is scanned as it passes the camera on a conveyor.  Computers are networked to move the image into a node of a processing array. The computed results are returned to the conveyor hardware that diverts the mail according to the recognition result.  If it's a stamp-recognition device, it may simply tally the revenue processed rather than diverting the mail.  The recognition solution would typically contain the compound classifier software as well as feature extraction software, some preprocessing software and probably some post-processing software as well.”); and

rotating (via said ROTATION CORRECTION), at the computing device (said “a processing array”), by the rotation (via said via fig. 3:104: “ROTATION CORRECTION”) angle prior to additional processing (fig. 3:106,110 and 140) by the computing device (said “a processing array”).
Thus, Driggs does not teach the limitation when considered as a whole, in bold above, reproduced below:
“rotation information for the image including a rotation angle, the rotation information identifying a number of degrees the image should be rotated”; and

“in response to determining that the electronic text record does not include the set of characters of the address information, adding the rotation angle to an image file of the image”.
	


rotation information (via “information related to a rotation angle”) for the image including a rotation angle, the rotation information identifying a number of degrees (via “0 degree…90 degrees…180 degrees…270 degrees”) the image should be rotated; and
in response (via fig. 3:S305: “HAS MATCHING BEEN PERFORMED FOUR TIMES?”: “YES” or “NO”) to determining that the electronic text record does not (via fig. 3:S305: “HAS MATCHING BEEN PERFORMED FOUR TIMES?”: “NO”) include the set of characters (comprised by fig. 3:S301: “EXTRACT HORIZONTAL TEXT LINES”) of the address information, adding (via “additional information”) the rotation angle (or “the rotation angle”) to an image file (or “Exchangeable Image File Format (EXIF)”) of the image (via:
“[0027] The first direction determining unit 102 determines a degree of certainty that each of up, down, right, and left directions of the document image data obtained by the data obtaining unit 101 is the upper direction of a document corresponding to the document image data.  The direction of the document image data represents a direction of a character.  For example, the up direction indicates that a character contained in the document image data tilts 0 degree, i.e., the character is upright.  The left direction indicates that a character tilts 90 degrees, i.e., the character tilts to the left.  The down direction indicates that a character tilts 180 degrees, i.e., the character is inverted.  The right direction indicates that a character tilts 270 degrees, i.e., the character tilts to the right.  The first direction determining unit 102 extracts a text line contained in the document image data as a vertical text line or a horizontal text line.”

“[0033] If the first-ranked direction and the second-ranked direction have a relation of up and down directions or a relation of right and left directions (Yes at step S205), the second direction determining unit 103 determines one of the first-ranked direction and the second-ranked direction as a direction of the document image data through a second direction determination process (step S206).  Details of the second direction determination process are explained below.  The direction correcting unit 104 then rotates the image data according to the determined direction for correction (step S207).  Incidentally, rotation and correction of the image data can be performed not only by rotating the coordinates of the image data for correction, but also by writing information related to a rotation angle of the image data in the header when the image data is in Portable Document Format (PDF).  When the image data is in Exchangeable Image File Format (EXIF), the information related to the rotation angle of the image data can be written as additional information.  For display and printing the image data, when a viewer and a printing program support PDF or EXIF, the image data can be displayed and printed through rotation without changing the coordinates of the image data.”).


	















Regarding claim 5, Driggs of the combination teaches the computer-implemented method of Claim 1, wherein determining that the (entered) electronic text record does not include the set of characters (and the retry is performed) comprises evaluating the set of characters (that will not be fully recognized) using a regular expression (said postage address), and wherein a result of the evaluating indicates (via fig. 3:134: “REJECTION DECISION”) that the electronic text record does not include the set of characters (forming the postage address).
















Regarding claim 9, claim 9 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 9. Accordingly, Driggs as combined teaches a computer-implemented method comprising: 
under control of one or more processors, 
receiving an (input) image (via fig. 3:102: SCANNED IMAGE) showing an item and address (that will not be fully recognized) information affixed thereto;
generating an electronic text record (via said input) of the address information based on optical character recognition OCR processing (said OCR: fig. 3:100) of at least a portion of the image showing the address information;
detecting orientation information (to be corrected) for the image based on pixel information included in the (scanned) image, the orientation information including a rotation angle; 
determining that additional processing (via fig. 3:104,106,114 and 116) of the (scanned) image is needed (via fig. 3:134: REJECTION DECISION) to (fully) identify (or recognize) routing (address) information for the item based at least in part on the (entered by said input) electronic text record; 
in response to determining (via fig. 3:134: REJECTION DECISION) that the additional processing (via fig. 3:104,106,114 and 116) of the image (via fig. 3:102: SCANNED IMAGE) is needed (as represented by fig. 3:136), adding the   rotation (to be corrected) angle to an image file of the image (via fig. 3:102: SCANNED IMAGE) to generate an enhanced (or cropped) image; 

rotating (via fig. 3:104: “ROTATION CORRECTION”), at the computing device (said computer-node network “processing array” as shown in fig. 3:all), by the rotation (to be corrected) angle prior to the additional processing (said rejection decision that makes a second decision to reject or not to reject) by the computing device (said computer-node network “processing array” as shown in fig. 3:all).
Thus, Driggs does not teach, as indicated in bold, above, reproduced below:
“the orientation information including a rotation angle”;
“in response to determining that the additional processing of the image is needed, adding the rotation angle to an image file of the image”; 
and
“rotating, at the computing device, the enhanced image by the rotation angle”.









the orientation information (via said “information related to a rotation angle”) including a rotation angle;
in response (said via fig. 3:S305: “HAS MATCHING BEEN PERFORMED FOUR TIMES?”: “YES” or “NO”) to determining that the additional processing of the image is needed, adding (said via “additional information”) the rotation angle (or “the rotation angle”) to an image file (said or “Exchangeable Image File Format (EXIF)”) of the image.
Thus, one of ordinary skill in rotation correction and computers can modify Driggs’ with Yamaai’s teaching as shown in the rejection of claim 1 and recognize that the modification is predictable or looked forward to for the same reasons as in the rejection of claim 1.
Regarding claim 13, claim 13 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 13.








Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driggs (US Patent 7,031,530) in view of Yamaai (US Patent App. Pub. No.: US 2007/0217710 A1) as applied above further in view of Schwartzberg et al. (US Patent 8,023,725).
Regarding claim 2, Driggs as combined teaches the computer-implemented method of Claim 1, further comprising: 
generating a grey-scale image (via fig. 3:106: “Scaled 16”) from the (scanned) image; and 
providing the grey-scale image (via fig. 3:106: “Scaled 16”) to the OCR system (fig. 3:100).
Thus, Driggs does not teach “generating a grey-scale image”.
Schwartzberg teaches generating a grey-scale image (or “a gray level image…is generated” or “the grayscale symbol bounding-box” via c.8,l. 57 to c.9,l.6:
“In one preferred embodiment of the present invention, the graphic characters of the predefined graphic symbol are brighter or darker then the other components thereof.  In such an embodiment, before segmenting the character bounding-boxes, a gray level image, which is based upon the pixels in the symbol bounding-box, is generated for each one of the symbol bounding-boxes.  Preferably, the gray level image is based on the Y part of the pixels in the area of symbol bounding-boxes in the original image that is preferably represented in an YCbCr color coordinates.  Preferably, a second binary map is generated by applying a threshold on the grayscale symbol bounding-box.  In such a manner, relatively bright pixels are emphasized over relatively dark pixels and vice versa.  Such a binary map allows the separation of the graphic characters from the other components of the predefined graphic symbol, as there are brightness differences between them.”
	
Thus, one of ordinary skill in the art of binarization can modify Driggs’ binarization with Schwartzberg’s grayscale and recognize that such a combination is predictable or looked forward to because such a modification results “binary…emphasized…pixels” (Schwartzberg, cited above) or sharpness or clarity of form or outline of the pixels.
Regarding claim 10.
Claim 3,4,11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driggs (US Patent 7,031,530) in view of Yamaai (US Patent App. Pub. No.: US 2007/0217710 A1) as applied above further in view of Berger et al. (US Patent 6,360,001) in view of Andel et al. (US Patent App. Pub. No.: US 2008/0008378 A1).
Regarding claim 3, Driggs as combined teaches claim 3 of the computer-implemented method of Claim 1, wherein the address information (to not be fully recognized) is printed on a label affixed to the mail piece (said envelopes), and wherein the method further comprises: 
identifying a type (via fig. 3:122: “CLASS SELECTION”) for the label based on an identifier (or “candidate object” such that “Image segmentation identifies each candidate object within the larger image”) for the label shown in the (“larger”) image (via c.1,ll. 41-49:
“A preprocessing stage operates on the full image to enhance or change the image representation, and produce image segmentation.  Image representation enhancement often includes binarization and filtering.  Image segmentation identifies each candidate object within the larger image for subsequent recognition analysis.  For example, to recognize the stamps on an envelope, the stamps are located and then recognized one at a time.  Similarly, the characters of the address are recognized one at a time.”); 

receiving a layout template for the (class) type, the layout template identifying a region (via said segmentation) for the address information (to not be fully recognized); and 
identifying the rotation information (for said rotation correction) based at least in part on an orientation of the (segmented) region shown in the (input) image and an orientation (during said retry to fully recognized said address) of the characters (via said OCR) shown within the (segmented) region in the (input-scanned) image.


a)	on a label affixed;
b)	identifying a type for the label…in the image; and
c)	a layout template
Berger teaches the claimed:
a)	(fig. 2A:42 and 44) on a label (fig. 2A:40) affixed (“to the item” via c.3,ll.1-3:
“Typically, the items include parcels in shipment, and the code and characters are printed on a label affixed to the item.  Preferably, the code includes a barcode.”); 

and

b)	identifying a type (via fig. 3:86:FIND EQUIVALENCE CLASS) for (with respect to) the label (fig. 3:70:FIND LABEL)…shown in the image (via fig. 1:camera 28:field of view comprises fig. 1:24:a label.













“U.S.  Pat.  No. 5,103,489, whose disclosure is incorporated herein by reference, describes a label, method and device for locating addresses on articles to be sorted.  A specific addressing mark, which typically comprises a ring and an asymmetric logotype, is associated with the address on an addressing label or other addressing support.  The addressing mark is chosen so as to enable the address in the digitized image of the article to be located uniquely.  To this end, the addressing mark made is inherently different from virtually all characters and graphics likely to be carried by the various 
articles to be sorted.  In other words, location of the address is dependent on 
customers' using labels that have a specific mark appearing on the label in a 
certain position relative to the address.”

c.7,ll. 45-62
“It may also occur that label 24 contains only a single barcode, or that its two barcodes do not match any known structural type.  In this case, processor 30 attempts to assign the label to one of a number of equivalence classes, at an equivalence finding step 86.  Each class is preferably characterized by the location and direction of the barcode on the label that contains the mailer ID, as well as by the general shape of the label (rectangular or square).  Alternatively or additionally, other characteristics may be used to define equivalence classes.  The classes are defined so as to be invariant under scaling and rotation of the labels, including inversion (180.degree.  rotation).  By locating the label outlines and the position and direction of the barcode on label 24, processor 30 assigns the label to the class to which it most closely belongs.  A preferred set of equivalence classes is illustrated in FIG. 4 and described hereinbelow.”








c)	a layout template (or data lines as shown in fig. 2 in the context of “the layout of standard envelope's data” and “pattern classification” via  
“[0005] In accordance with yet another aspect of the present invention, an arbitration system that determines an associated orientation of an envelope is provided.  An image acquisition element produces a first envelope image, representing a first side of the envelope, and a second envelope image, representing a second side of the envelope.  A first classification system classifies each of a plurality of regions of interest associated with the first and second envelope images to produce a set of output values for each region of interest representing the likelihood that the envelope contains information that is typical of the layout of standard envelope's data.  A second |classification system classifies each of the first and second envelope to produce a set of output values for each envelope image representing possible orientations of the envelope.  An arbitration |system receives the set of output values associated with each region of interest from the first classification system and the set of output values associated with each envelope image from the second classification system and determines an associated orientation for the envelope according to the received sets of 
output values from the first and second classifiers.”

“[0021] FIG. 2 illustrates an exemplary artificial neural network classifier 50.  The illustrated neural network is a three-layer back-propagation neural network suitable for use in an elementary pattern classifier.  It should be noted here, that the neural network illustrated in FIG. 2 is a simple example solely for the purposes of illustration.  Any non-trivial application involving a neural network, including pattern classification, would require a network with many more nodes in each layer and/or additional hidden layers.  It will further be appreciated that a neural network can be implemented in hardware as a series of interconnected hardware processors or emulated as part of a software program running on a data processing system.”).

Thus one of ordinary skill in the art of classifiers can modify Driggs’ classifier 122 with Andel’s and recognize that such a modification is predictable or looked forward to because such a modification can be used for the “arbitration…of an envelope”, Andel cited, above, settling an envelope dispute.


Regarding claim 4, Driggs as combined teaches the computer-implemented method of Claim 3, wherein the (class) identifier (122 as modified twice via the combination of Berger and Andel) for the type comprises at least one of a graphic or a scannable (“zip”) code identifying the type for (with respect to) the label (via the addressing of Driggs as modified via the combination, via Driggs, c.4,ll. 52-64:
“An application of this process in the context of a mail sorting system is shown in FIG. 3.  A mail system 100 is capable of accepting an envelope, locating any stamp thereon, and extracting the features from the stamp images.  The claimed process is used in determining what types and/or values of stamps are present on the envelope.  The system could check the mail for adequate postage or keep a running total of the postage value of a set of mail.  As an alternate embodiment, text characters on the envelope can be located, parameterized, and classified by the system in accordance with the present invention.  Once the zip code or city of destination has been determined, a system could sort the mail based on destination.”).

Regarding claim 11, claim 11 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 11.
Regarding claim 12, claim 12 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 12.









Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driggs (US Patent 7,031,530) in view of Yamaai (US Patent App. Pub. No.: US 2007/0217710 A1) as applied above further in view of Andel et al. (US Patent App. Pub. No.: US 2008/0008378 A1).
Regarding claim 6, Driggs as combined teaches the computer-implemented method of Claim 1, further comprising: 
identifying a processing orientation (for said rotation correction) for the (scanned) mail piece based at least in part on a type (via said 122) for the (scanned) mail piece; and 
causing activation of the conveyor (given that “computed results are returned to the conveyor”, cited above in the rejection of claim 1) to rotate the (scanned) mail piece from an orientation shown in the (scanned) image to the processing orientation (for said rotation correction), wherein the (returned) activation is based at least in part on a difference between the processing orientation and the rotation information (and thus providing said rotation correction).
Thus, Driggs as combined does not teach “to rotate the mail piece”. Accordingly, Andel teaches the claimed:
to rotate the mail piece (via fig. 5:230: FACING INVERTER and 240:INVERTER).
Thus one of ordinary skill in the art of conveyors can modify Driggs’ teaching of returning computed results to a conveyor with Andel’s invertors for the same reasons as discussed in claim 3 about settling an envelope dispute.
Regarding claim 14.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driggs (US Patent 7,031,530) in view of Yamaai (US Patent App. Pub. No.: US 2007/0217710 A1) as applied above further in view of YOSHIDA et al. (US Patent App. Pub. No.: US 2010/0141991 A1).
Regarding claim 7, Driggs as combined teaches the computer-implemented method of Claim 1, the image file (said via fig. 3:104: “ROTATION CORRECTION” as modified via the combination) comprises a rotation notation tagged field including the rotation angle (said via fig. 3:104: “ROTATION CORRECTION” as modified via the combination). 
	Thus, Driggs as combined does not teach “a rotation notation tagged field”.	










b)	
“[0093] In the image forming mode, the image processing apparatus 3 outputs CMYK image data to the image output apparatus 4.  This CMYK image data is obtained 
by performing various image processes on the image data entered from the image 
input apparatus 2.  In the regular transmission mode, the image processing apparatus 3 performs, on the image data entered from the image input apparatus 2, image processes such as a skew correction process, an image region extraction process, a scaling process, and a rotation process.  Further, in the regular transmission mode, the image processing apparatus 3 generates, in accordance with processed image data having been subjected to the image processes, R'G'B' image data (e.g., sRGB data) that conforms to display characteristics of a commonly-used display device.  Then, the image processing apparatus 3 converts the R'G'B' image data into a predetermined format and outputs, to the communication device 5, the R'G'B' image data in the 
predetermined format.  In the simple transmission mode, the image processing apparatus 3 generates, in accordance with processed image data having been subjected to the image processes, R'G'B' image data (e.g., sRGB data) that conforms to the display characteristics of a commonly-used display device.  Further, the image processing apparatus 3 outputs, to the communication device 5, (i) a draw command indicative of parameters regarding a correction process, a top-to-bottom correction process, an image extraction process, and the like process each to be applied at the time when the image data is displayed by an external device and (ii) the R'G'B' image data, after the draw command and the R'G'B' image data are converted into a predetermined format.  Note that the image processing apparatus 3 are later explained in detail.”

 in a TIFF file or a file in a JPEG format of 
the EXIF standard, to set a value to a condition to be applied in drawing in a tag corresponding to a parameter of a correction process.  For example, in a case where the top-to-bottom correction process (rotation process) is performed, a value corresponding to a desired rotation angle may be set in a 0.times.112 tag indicative of rotation information.  More specifically, the value 1 may be set when the rotation angle is 0'; the value 6 may be set when the rotation angle is 90.degree.; the value 3 may be set when the rotation angle is 180.degree.; and the value 8 may be set when the rotation angle is 270.degree..”).

Thus one of ordinary skill in computer files can modify Driggs’ teaching of said  fig. 3:104: “ROTATION CORRECTION” as modified via the combination with Yoshida’s teaching of the TIFF file or a file in a JPEG format of the EXIF standard by saving the combination’s EXIF as a JPEG and adjust the tag that is already “in a TIFF file or a file in a JPEG format of the EXIF standard”, Yoshida: cited above, and recognize that the modification is predictable or looked forward to because the tag is used for “a correction process” given that the tag is “a parameter of a correction process” such as “a skew correction process” and “a correction process, a top-to-bottom correction process…and the like”.
Regarding claim 15, claim 15 is rejected the same as claim 7. Thus, argument presented in claim 7 is equally applicable to claim 15.







Claims 8,16,18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driggs (US Patent 7,031,530) in view of Yamaai (US Patent App. Pub. No.: US 2007/0217710 A1) as applied above further in view of Pandian et al. (US Patent App. Pub. No. US 2005/0289182 A1).
Regarding claim 8, Driggs teaches the computer-implemented method of Claim 1, wherein the additional processing (fig. 3:106,110 and 140) includes causing display of the (cropped) enhanced image on a display device after the image is rotated by the rotation angle. 
Thus, Driggs as combined does not teach “causing display…on a display device after the image is rotated by the rotation angle”. Accordingly, Pandian teaches:
(via arrows in fig. 3) causing display (via fig. 3:62: “proofing and verifying” represented in fig. 4:95: “Data Verifier”) …on a display device (“desktop computer…used to display”) after the image is rotated (via fig. 4:83:“pre-identification enhancement module”) by the rotation angle (via “straightens skewed images, straightens rotated images” via:
“[0147] The data extraction process also involves proofing and verifying the data (62).  A quality assurance desktop computer may be used to display what the scanned document looks like together with a presentation of, for example, an account number.  An operator is then queried as to whether, for example, the displayed account number is correct.  The operator may then indicate that the account number is accurate or, after accessing a relevant data base, correct the account number as appropriate.”
“[0203] Additionally, the pre-identification enhancement module straightens skewed images, straightens rotated images, and removes document borders and background noise.  For example, a black background around a scanned image adds 
significantly to the size of the image file.  The application's pre-identification enhancement settings automatically remove the border.”).


	Regarding claim 16, claim 16 is rejected the same as claim 8. Thus, argument presented in claim 8 is equally applicable to claim 16.
















Regarding claim 18, claim 18 is rejected similarly as claims 1,3 and 9. Thus, argument presented in claims 1 and 9 is equally applicable to claim 18. Accordingly, Driggs teaches an item processing system comprising: 
a scanning device configured to acquire an image (via fig. 3:102: “SCANNED IMAGE”) of an item at a first processing device; 
an unattended (via “automatic”) image processing ( “by the system”) server configured to (via c.1, ll. 11-19:
“Pattern recognition methods are particularly important in automatic control engineering and in machine text processing, for instance, in optical character recognition (OCR) readers of automatic letter distribution systems or the analysis of forms.  For example, the text characters on an envelope can be located, parameterized, and classified by the system.  Such a system may also have the capability of sorting the mail based on the results.  Therefore there is significant financial incentive for improved classification techniques.”): 

generate an electronic text record (via entering by input as represented by each arrow in fig. 3) of address information shown in the (scanned) image based on an optical character recognition (OCR) processing (via “optical character recognition (OCR) readers”, cited above) of at least a (cropped) portion of the (scanned) image, the OCR processing (said via “optical character recognition (OCR) readers”, cited above) configured to detect orientation information (via fig. 3:104: “ROTATION CORRECTION”) of the image (said via fig. 3:102: “SCANNED IMAGE”), the orientation information (said via fig. 3:104: “ROTATION CORRECTION”) including a rotation angle  





in response to determining (said via fig. 3:134: “REJECTION DECISION”) that the additional processing (said fig. 3:104,106 and 140) of the (scanned) image is needed (via fig. 3:136:a form of feedback), add the rotation (via fig. 3:104: “ROTATION CORRECTION”) angle to an image file of the (scanned) image to generate an enhanced (cropped) image, and
transmit (via said “move the image” cited in the rejection of claim 1) the enhanced (cropped) image to an attended image processing (via fig. 3:104,106 and 140) workstation (said “Computer…network…node…processing array” in the rejection of claim 1); and 
the attended image processing (by said system) workstation configured to: 
receive the enhanced (cropped) image (via an input of fig. 3:106), 
identify (via said rotation correction) a display orientation for the enhanced (cropped) image, 


rotate (for rotation correction) the enhanced (cropped) image based on a difference (via said rotation correction) between the display orientation and the rotation (said via fig. 3:104: “ROTATION CORRECTION”) angle, 
display the enhanced (cropped) image as adjusted on a display device, 
receive an address information input (via said arrows) for the enhanced (cropped) image, and 
transmit (via said arrows of fig. 3) the address information input to the unattended (or automatic system) image processing server ,  
wherein the unattended (or automatic system) image processing server is further configured to transmit (via said arrows) a processing equipment control message (resulting in fig. 3:140: “TOTAL POSTAGE” revenue) to a second processing device (fig. 3:140) to route (or mail) the item to a location associated with the address information.
Thus, Drigges does not teach:
a)	server;

b)	the orientation information including a rotation angle; 
c)	in response to determining that the additional processing of the image is needed, add the rotation angle to an image file of the image to;

d)	attended;

e)	a display orientation;

f)	between the display orientation and the rotation angle; and

g)	display…on a display device

a)	server (via fig. 1:top-left:6: “Image Collaborator Server #1” for “automatically processing input” via:
“[0078] As shown in FIG. 2A, the Image Collaborator 6 includes an image capture module 30.  Image capture module 30 operates to capture an image by, for example, automatically processing input placed in a storage folder received from a facsimile machine or scanner.  The image capture module 30 can work as an integral part of the application to capture data from the user's images or can work as a stand alone module with the user's other document imaging and document management applications.  When the image capture module 30 is working as part of the Image Collaborator 6 it can acquire images from both fax machines and scanners.  If the user has batch scanners, the module may, for example, extract images from file folders from document management servers.”);

d)	(“user”) attended…workstation (via fig. 1:bottom-left:22: “Quality Assurance 

Desktop” with “desk top display screen”) configured to identify (via the user) a display 

orientation (via:

“[0120] The quality assurance/verifier module 42 allows the user to verify and correct, for example, the extracted XML output from the OCR module 36.  It shows the converted text and the source image side-by-side on the desk top display screen and marks problem characters in colors so that an operator can quickly identify and correct them.  It also permits the user to look at part of the image or the entire page in order to check for problems.  Once the user finishes validating the image, Image Collaborator 6 via the quality assurance module 42 generates and saves the corrected XML data.  It then becomes immediately available to the organization's other business applications.”);
















“ImageDekew” “ImageDeskewslope” “ImageRotation” via:

“[0227] The various parameter values for OCR tuning vary from application to 
application.  The following Table is an illustrative example of parameters for 
tuning the optical character recognition module: 
 
“[0228] Exemplary Values for OCR Tuning 

Parameters 					Recommended values  
ImageInputConversion 			CNV_NO  
ImageInputConversionBrightness	 	50  
ImageInputConversionTreshold 		128  
ImageBinarization 				CNV_AUTO  
ImageResolutionEnhancement 		RE_AUTO  
ImageDespeckle 				true  
ImageInversion				INV_AUTO  
ImageDeskew 				DSK_AUTO  
ImageDeskewSlope 				0  
ImageRotation 				ROT_AUTO  
ImageLineOrder  				TOP_DOWN  
ImagePadding 				PAD_WORDBOUNDARY  
ImageRGBOrder	  			COLOR_RGB  
…  						True”;

“[0388] Invalid files are the files that cannot be recognized or processed by 
the optical character recognition engine.  These files will need to be processed manually.”;

f)	between the display orientation and the rotation angle (comprised by said deskew); and
g)	display (“converted text”, cited above, to be corrected via said manual 

setting)…on a display device (via said desk top display screen).

Thus one of ordinary skill in the art of OCR and networks can modify Driggs’ fig. 3:102,104,106 and 110 by network connecting the desk-top computer screen to Driggs’ fig. 3 as shown in Pandian’s fig. 1:22: “Quality Assurance Desktop” connected to fig. 1:20: “Hub” connected to fig.6: “Image Collaborator Server #1” and recognize such a modification is predictable or looked forward to for the same reasons as in claim 8.


b)	the orientation information including a rotation angle; and
c)	in response to determining that the additional processing of the image is needed, add the rotation angle to an image file of the image to;

Accordingly, Yamaai teaches said limitations b) and c) of claim 18 of:
b)	the orientation information (said via “information related to a rotation angle”) including a rotation angle; and
c)	in response (said via fig. 3:S305: “HAS MATCHING BEEN PERFORMED FOUR TIMES?”: “YES” or “NO”) to determining that the additional processing of the image is needed, add (said via “additional information”) the rotation angle (said or “the rotation angle”) to an image file (said or “Exchangeable Image File Format (EXIF)”) of the image to.
Thus, one of ordinary skill in rotation correction and computers can modify Driggs’ with Yamaai’s teaching as shown in the rejection of claim 1 and recognize that the modification is predictable or looked forward to for the same reasons as in the rejection of claim 1.
Regarding claim 19, Driggs as combined teaches the system of Claim 18, wherein the unattended (automatic-system) image processing server (or network of fig. 3:100 as modified via the combination) is further configured to: 
receive (via the arrows in fig. 3) the (scanned) image showing the item and address information affixed thereto; and
detect the orientation information (for said rotation correction) for the image based on a (cropped) location where the address information is affixed to the item.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driggs (US Patent 7,031,530) in view of Yamaai (US Patent App. Pub. No.: US 2007/0217710 A1) as applied above further in view of Lehal et al. (A Range Free Skew Detection Technique for Digitized Gurmukhi Script Documents).
Regarding claim 17, Driggs as combined teaches the computer-implemented method of Claim 9, further comprising:
generating a first binary image (via fig. 3:104: BINARIZATION) based on the (scanned) image; 
generating a second (feedback via fig. 3:136) binary image (via fig. 3:104: BINARIZATION) based on the (scanned) image and a second rotation (via said ROTATION CORRECTION, again) angle, wherein the item is shown at a different orientation (via said ROTATION CORRECTION) in the second binary image (via fig. 3:104: BINARIZATION) than the item is shown in the first binary image (via fig. 3:104: BINARIZATION); 
generating a pixel density difference metric (for said ROTATION CORRECTION) for individual rows of pixels (forming fig. 3:106: HISTOGRAM) included in the first binary image (via fig. 3:104: BINARIZATION); 
generating a pixel density difference metric (for said ROTATION CORRECTION) for individual columns of pixels (forming fig. 3:106: HISTOGRAM) included in the first binary image (via fig. 3:104: BINARIZATION); 



identifying a first row of (included with the pixel forming said histogram) the first binary image (via fig. 3:104: BINARIZATION) associated with a first pixel density difference metric (for said ROTATION CORRECTION), wherein the first pixel density difference metric (for said ROTATION CORRECTION) for the first row indicates a level of density higher than other rows of the first binary image (via fig. 3:104: BINARIZATION); 
identifying a first column (included with the pixel forming said histogram) of the first binary image (via fig. 3:104: BINARIZATION) associated with a second pixel density difference metric (for said ROTATION CORRECTION), wherein the second pixel density difference metric (for said ROTATION CORRECTION) for the first column indicates a level of density higher than other columns of the first binary image (via fig. 3:104: BINARIZATION);
generating a pixel density difference metric (for said ROTATION CORRECTION) for individual rows of (histogram) pixels included in the second (feedback) binary image (via fig. 3:104: BINARIZATION); 
generating a pixel density difference metric (for said ROTATION CORRECTION) for individual columns of (histogram) pixels included in the second (feedback) binary image (via fig. 3:104: BINARIZATION); 





identifying a second row of the second (feedback) binary image (via fig. 3:104: BINARIZATION) associated with a third pixel density difference metric (for said ROTATION CORRECTION), wherein the third pixel density difference metric (for said ROTATION CORRECTION) for the second row indicates a level of density higher than: (a) other rows (one of which is included with said pixel) of the second (feedback) binary image (via fig. 3:104: BINARIZATION), and (b) the first pixel density difference metric (for said ROTATION CORRECTION); and 
identifying a second column of the second (feedback) binary image (via fig. 3:104: BINARIZATION) associated with a fourth pixel density difference metric (for said ROTATION CORRECTION), wherein the fourth pixel density difference metric (for said ROTATION CORRECTION) for the second column indicates a level of density higher than: (a) other columns (one of which is included with said pixel) of the second binary image (via fig. 3:104: BINARIZATION) , and (b) the second pixel density difference metric (for said ROTATION CORRECTION);









a)	angle;
b)	identifying a first row of the first binary image;
c)	the first pixel density difference metric for the first row indicates a level of density higher than other rows of the first binary image; 
d)	identifying a first column of the first binary image;
e)	wherein the second pixel density difference metric for the first column indicates a level of density higher than other columns of the first binary image;
f)	identifying a second row of the second binary image; 
g)	wherein the third pixel density difference metric for the second row indicates a level of density higher than: (a) other rows of the second binary image, and (b) the first pixel density difference metric; 
h)	identifying a second column of the second binary image; and
i)	wherein the fourth pixel density difference metric for the second column indicates a level of density higher than: (a) other columns of the second binary image , and (b) the second pixel density difference metric.








a)	angle (“Table 1: Angle for additional rotation”: “Skew Angle Range”, 3rd and 4th pages);
b)	identifying (or determining) a first row of (via fig. 3(a) relative to fig. 3(b) that is determined to be correct) the first binary image (fig. 3(a) to be identified/determined correct); 
c)	the first pixel density difference (histogram) metric (as shown in figures 3(a) and 3(b)) for the first row indicates a level of density higher (via “distinct peaks”, cited below) than other rows of the first binary image (of fig. 3(a));
d)	identifying (or determining) a first (histogram) column of the first binary image (fig. 3(a)); 
e)	 the second pixel density (histogram) difference metric for the first (histogram) column indicates a level of density higher (via said distinct peaks) than other columns of the first binary image (fig. 3(a));
f)	identifying (or determining) a second (histogram) row of the second binary image (at an image angle of “different angles”, cited above, corresponding to fig. 3(b)); 
g)	the third pixel density difference (histogram) metric for the second (histogram) row indicates a level of density higher (and thus “the highest”) than: (a) other rows of the second binary image and (b) the first pixel density difference metric (because the highest peak has been found, fig. 3(b):horizontal projection with the highest peak, at said different image angle);  
h)	identifying (or determining) a second (histogram) column of the second binary image (at said different image angle); 
nd page:
“3. Proposed Skew Detection Algorithm
The skew angle is determined by calculating horizontal and vertical projections at different angles at fixed interval in range [0°, 90°]. A horizontal projection maps a two-dimensional bitmap into one-dimensional by recording the number of foreground pixels in each row of the bitmap in a one-dimensional array, where an entry in the array corresponds to the y coordinate of the row in the bitmap. Similarly the vertical projection
keeps track of foreground pixel in each column (Fig. 3(a)). Under such projections, for an image with no skew, headlines appear as distinct peaks while gaps between successive text rows will be represented by valleys (Fig. 3(b)). Our task is to determine the angle at which the highest peaks and deepest valleys in the projections are present. Both the horizontal and vertical profiles are simultaneously examined for peaks and valleys. According to our empirical study, 10 peaks and 10 valleys at each angle are identified, assuming there are at least 10 lines of text, and a measure of difference of sum of heights of peaks and valleys was made and the angle at which the difference was maximum was recorded. It was observed that if the document contained large strips of rows or columns of foreground and background pixels, then the highest
peaks and valleys occurred in consecutive rows or columns and thus highest peaks and valleys were detected in skewed image also, resulting in wrong skew angle estimation. To overcome this problem, the bitmapped image is partitioned into ten equal sized horizontal and vertical zones and highest peaks and valleys determined for projections in each zone. The angle at which the difference of the sum of heights of peaks and valleys is maximum is identified as the skew angle.”

	



nd,3rd pages:
“To decrease the computational cost, first the course skew angle is calculated by taking the angle interval 3°.Once the course skew angle is found, the accurate skew
angle θ is determined by looking in the range [θ - 3°, θ+ 3°] at intervals of 0.25°. The image is then rotated over -θ, where θ is the skew angle Since the skew angle is checked only in the range [0°-90°] and the image can be skewed at any angle in the range [-180°, 180° ], the rotated image may need another additional rotation by
90°, -90° or 180°, depending on the range of skewness of the image (Table 1). After first rotation the bitmap image will be aligned along x or y-axis. If the rotated image is skewed at 90° or -90°, then the highest peaks and valleys would be present in vertical projection else they will be reported in horizontal projection. The physical characteristics of the Gurmukhi script are then used to determine the skew angle of the image after
first rotation. To determine the skew angle of the image aligned with y-axis, if the foreground pixel density on the left side of headlines is greater than pixel density on
right side for text rows then the image is skewed at -90 else it is skewed at 90° (Fig. 4 and 5). Similarly for the image aligned with x-axis, if the foreground pixel density above the headlines is lesser than pixel density below then the image is straight else it is upside down (Fig. 6). In the end the image is rotated by the second rotation angle to completely remove any skew present in the image.”






Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driggs (US Patent 7,031,530) in view of Yamaai (US Patent App. Pub. No.: US 2007/0217710 A1) as applied above further in view of Pandian et al. (US Patent App. Pub. No. US 2005/0289182 A1) as applied above in view of Lehal et al. (A Range Free Skew Detection Technique for Digitized Gurmukhi Script Documents).
Regarding clam 20, clam 20 is rejected the same as claim 17. Thus, argument presented in claim 17 is equally applicable to claim 20.
















Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 21 is allowable because the prior art does not anticipate or render obvious claim 21’s equation within the environment of claims 1 and 21.
	For example, Dennis et al. (US Patent 6,285,802) teaches an “angle of rotation θ” (c.6,ll.27-30) as a ratio of averages, comprised by a ratio of variances, in column 6, equation (3): “θ”; however, the claimed multiplication by “30” or the claimed “maximum” is not anticipated or rendered obvious by said equation (3).
	Accordingly, claim 21 is directed to the disclosure’s “faster and more efficient image based processing”, applicant’s disclosure: [0038], 1st sentence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/
Examiner, Art Unit 2667      
/ANDREW M MOYER/Primary Examiner, Art Unit 2663